EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 11 April 2022.  Claims 
1, 2, 4, 6, 9-12 and 20 are now pending.  The Examiner acknowledges the amendments 

to claims 4, 9, 10, 12 and 20, as well as the cancellation of claims 3, 5, 7, 8, and 13-18.  

The present application, filed on or after March 16, 2013, is being examined under the 

first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1, 2, 4, 6, 9-12 and 20 are allowable. The restriction requirement among groups I-VI, as set forth in the Office action mailed on 25 June 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 25 June 2021 is partially withdrawn.  Claim 9 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Authorization for this examiner’s amendment was given in an interview with Michael Cherskov on 10 May 2022.

The application has been amended as follows: 

IN THE CLAIMS:

At line 1 of claim 10, “into-a” has been changed to --into a--.

Drawings/Specification
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig. 4A still reflects element 12, the reference character of which has been deleted from the specification.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The following changes to the specification have been approved by the examiner and agreed upon by applicant: Paragraph [031] as originally filed, with respect to Fig. 7A, still references a carrier and should apparently be amended to reference a vehicle.  In order to avoid abandonment of the application, applicant must make these above agreed upon specification changes.

Reasons for Allowance
Claims 1, 2, 4, 6, 9-12 and 20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1, 2, 4, 6 and 9, while the prior art teaches a method for delivering and positioning radio-isotopes into a body, the method comprising: a) encapsulating free flowing fluid radio-isotope into an elongated leak proof vehicle; and b) positioning the vehicle into the body, the prior art of record does not teach or fairly suggest a method for delivering and positioning radio-isotopes into a body as claimed by Applicant, wherein the radio-isotope is encapsulated into separate vehicles and the vehicles are positioned in the body such that the vehicles are arranged to form a circle; positioning a deflated balloon at the center of the circle; and inflating the balloon to bias the vehicles in a radial direction.  
Regarding claims 10-12 and 20, while the prior art teaches a system for delivering and positioning radio-isotopes into a patient’s body, the system comprising: a free-flowing fluid radio-isotope encapsulated in an elongated leak proof substrate, the prior art of record does not teach or fairly suggest a system for delivering and positioning radio-isotopes into a body as claimed by Applicant, wherein the radio-isotope is encapsulated into separate substrates and the substrates are arranged in a circle; and a deflated balloon resides at the center of the circle and is adapted to radially bias the substrates when said balloon is inflated.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791